Case 1:20-cv-02987-PAB Document 15 Filed 12/07/20 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-02987-PAB

SALAHEDDIN BENRABHA,

      Plaintiff,

v.

ANGELA K. GOLDINGER, District Director of U.S. Citizenship and Immigration
Services, Central Region, Department of Homeland Security,
CHAD WOLF, Acting Secretary, U.S. Department of Homeland Security, U.S.
Citizenship and Immigration Services,
KENNETH T. CUCCINELLI, Senior Official Performing the Duties of the Director, U.S.
Citizenship and Immigration Services,
WILLIAM P. BARR, Attorney General of the United States,
CHRISTOPHER A. WRAY, Director, Federal Bureau of Investigation, and
MATTHEW D. EMRICH, Associate Director, Fraud Detection and National Security
Directorate,

     Defendants.
_____________________________________________________________________

                                 MINUTE ORDER
_____________________________________________________________________
Entered by Chief Judge Philip A. Brimmer

       This matter is before the Court on plaintiff’s Unopposed Motion for Administrative
Closure [Docket No. 14]. Plaintiff asks the Court to administratively close this case
while plaintiff responds to a Notice of Intent to Revoke issued by the U.S. Citizenship
and Immigration Services and any administrative appeals that may stem from it.
Having reviewed the matter and being fully advised in the premises, the Court finds that
this case should be administratively closed subject to reopening for good cause shown
pursuant to D.C.COLO.LCivR 41.2. Wherefore, it is

       ORDERED that the Unopposed Motion for Administrative Closure [Docket No.
14] is GRANTED. It is further

       ORDERED that this case is administratively closed pursuant to D.C.COLO.LCivR
41.2, subject to being reopened for good cause shown. It is further

        ORDERED that the parties shall file a joint status report with the Court every six
months this case is administratively closed, with the first one being due June 7, 2021. It
is further
Case 1:20-cv-02987-PAB Document 15 Filed 12/07/20 USDC Colorado Page 2 of 2




       ORDERED that, if the parties fail to file a joint status report, or no party files a
stipulation to dismiss the case or a motion to reopen the case on or before June 7,
2021, the case will be dismissed with prejudice without further notice to the parties and
without further action by the Court.

       DATED December 7, 2020.
